Case 16-61985-sms   Doc 51   Filed 12/19/18 Entered 12/19/18 15:46:13   Desc Main
                             Document     Page 1 of 4
Case 16-61985-sms   Doc 51   Filed 12/19/18 Entered 12/19/18 15:46:13   Desc Main
                             Document     Page 2 of 4
Case 16-61985-sms   Doc 51   Filed 12/19/18 Entered 12/19/18 15:46:13   Desc Main
                             Document     Page 3 of 4
Case 16-61985-sms   Doc 51   Filed 12/19/18 Entered 12/19/18 15:46:13   Desc Main
                             Document     Page 4 of 4
